Citation Nr: 1530589	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  11-04 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on October 6, 2010 at Satilla Regional Medical Center.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision of the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida.

Although the Veteran was initially scheduled for a Board hearing, he withdrew his request for a hearing in writing in January 2015.


FINDINGS OF FACT

1.  The Veteran is service-connected for a puncture wound to the right hand, and has a noncompensable rating for this disability.

2.  On October 6, 2010, the care and services rendered were for low back pain.

3.  The medical care that the Veteran received on October 6, 2010, was rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected delay in seeking immediate medical attention would have been hazardous to health.  

3.  At the time of the Veteran's private treatment, a VA facility was not feasible available.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses incurred during on October 6, 2010, have been met.  38 U.S.C.A. §§ 1703, 1725 (West 2002 & Supp. 2014); 38 C.F.R. §§ 17.52, 17.120, 17.1000-1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. §§ 1725 or 1728, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable.  Even if the VCAA were for application, however, any discussion of VA's duty to notify and assist would be unnecessary in light of the Board's decision to grant the Veteran's claim in full.

The Veteran presently seeks payment/reimbursement for treatment furnished on October 6, 2010 by a non-VA medical facility (Satilla Regional Medical Center).  He maintains that, at the time he sought treatment from the private medical center, his back symptoms warranted immediate attention and no VA or other federal facility was feasibly available.

Initially, the Board notes that although the VAMC statement of the case (SOC) noted that the Veteran was nonservice-connected veteran, he has a noncompensable rating for a puncture wound to his right hand (effective June 13, 1969).  The treatment provided on October 6, 2010 was for treatment of acute back pain.  The Veteran is not service connected for a back disability, and he does not meet the other requirements for reimbursement of medical expenses under 38 U.S.C.A. § 1728.  The Board's review will now focus on the requirements for reimbursement of medical expenses under 38 U.S.C.A. § 1725.

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-17 .1002 (the implementing regulations).  § 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999), which provides general authority for the reimbursement of non-VA emergency treatment.  Eligibility for reimbursement under this Act requires satisfaction of all of the following: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and,

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002.

Records available in the claims file show that on October 6, 2010, the Veteran was taken via ambulance to a private medical center for treatment of acute back pain.  He stated that he developed back pain two weeks prior, but that on October 6, 2010, he bent over to pick something up and his back "locked up."  The Veteran stated that he could not walk or drive, and had to have an ambulance take him to a nearby emergency department.  The private treatment records show that he was transported to Satilla Regional Medical Center via ambulance, and he reported back pain at a level 10 out of 10.  He was given morphine in the emergency department.

Based on the available evidence, the Board notes that criteria (a) and (b) under 38 C.F.R. § 1725 have been fulfilled.  The Veteran was treated in an emergency department and it is reasonable that a prudent layperson would have believed that a delay in seeking immediate medical attention for the acute symptoms of severe back pain would have resulted in placing his health in "serious jeopardy, serious impairment to bodily function or serious dysfunction of any" body part. 38 U.S.C.A. § 1725(b).  

Regarding criteria (c), the VAMC determined (as noted in the Statement of the Case) that the reimbursement was not warranted because other VA facilities were feasibly available.  The Veteran has argued that he was unable to walk or drive to a VA facility due to his back symptoms.  The VAMC did not provide any details regarding the distance of VA facilities to the Veteran, and whether a VA or other Federal facility/provider was, in fact, feasibly available to the Veteran and whether an attempt to use that facility beforehand would not have been considered reasonable by a prudent layperson.  See 38 U.S.C.A. §§ 1725(f)(1), 1728(c) (West 2002).  The Board notes that the Veteran has been treated at the Gainesville VAMC and the Lake City VAMC (both in Florida) in the past 24 months (criteria (d)).  In a quick Google map search, the Gainesville, Fl VAMC is approximately 134 miles, and the Lake City, Fl VAMC is approximately 103 miles, from the Veteran's home city.  As the VAMC has not provided any specific basis for finding a VA facility was unavailable on October 6, 2010, the Board will resolve reasonable doubt in the Veteran's favor that a VA or other federal facility was not feasibly available when he sought private treatment on October 6, 2010.  The VAMC noted that the Veteran should have sought treatment for his two week back pain prior to going to the emergency department on October 6, 2010.  The Veteran, however, has explained that his back pain the prior two weeks was tolerable, but that after bending over on October 6, 2010, he had acute symptoms of severe back pain.

Additional records in the claims file reveal that the Veteran is financially liable to the provider for the emergency treatment (criteria (e)), that he does not have additional health-plan coverage (criteria (f)), that the injury occurred in his home and he is unemployed (criteria (g)), and, as noted above, he is not eligible for reimbursement under 38 U.S.C.A. § 1728 (criteria (h)).

For the reasons set forth above, the Board finds that the treatment provided to the Veteran on October 6, 2010 was for a medical emergency, and it would not have been reasonable feasible to have obtained the same treatment at a VA facility.  38 C.F.R. § 17.120; 38 U.S.C.A. § 1725.  Thus, all the elements of 38 U.S.C.A. § 1725, for payment of the expenses incurred by the Veteran at Satilla Regional Medical Center on October 6, 2010 have been met and the Veteran's claim is granted.  


ORDER

Payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Satilla Regional Medical Center on October 6, 2010, is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


